Citation Nr: 9918120	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a skin disorder, 
including tinea pedis, tinea versicolor and tinea cruris.

4.  Entitlement to service connection for muscle aches and 
pains due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to May 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War from December 30, 1990 
to May 6, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied 
service connection, in pertinent part, for: (1) a skin 
disorder, including tinea pedis, tinea versicolor and tinea 
cruris; and (2) muscle aches and pains due to undiagnosed 
illness.  

During the pendency of this appeal, the appellant raised 
additional claims for service connection for bronchitis and 
sinusitis.  In January 1998, the RO issued a rating decision 
that denied service connection for bronchitis and sinusitis.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal of these two issues.


FINDINGS OF FACT

1.  There is no competent medical evidence of bronchitis or 
sinusitis during the veteran's active duty service.

2.  There is no objective post service evidence showing 
continuity of symptomatology associated with any inservice 
bronchitis or sinusitis.

3.  The earliest medical report noting a diagnosis of either 
bronchitis or sinusitis is dated February 1998, over six 
years after the veteran's discharge from the service. 

4.  The veteran has not presented competent evidence of a 
nexus between the veteran's current bronchitis or sinusitis 
and his active duty service.

5. The veteran has not presented plausible claims for service 
connection for bronchitis or for sinusitis.

6.  The veteran's service medical records do not show 
diagnoses of treatment for 
a chronic skin disorder, including tinea pedis, tinea 
versicolor and tinea cruris, during the veteran's active duty 
service.  

7.  The veteran's discharge examination, dated April 1991, 
noted that his skin, feet and genito-urinary system were 
normal.  A demobilization questionnaire, dated April 1991, 
noted that he had not experienced a rash, skin infection or 
sores during his active duty service.

8.  The first post service medical evidence referring to 
either tinea pedis, tinea versicolor or tinea cruris is dated 
November 1991, six months after the veteran's discharge from 
active duty service. 

9.  There is no medical opinion or other competent evidence 
showing a relationship between the veteran's current skin 
disorders and his active military service.

10.  The veteran has not presented a plausible claim for 
service connection for a skin disorder, including tinea 
pedis, tinea versicolor or tinea cruris.

11. Disability due to undiagnosed illness to include muscle 
aches and pains was not shown to be first manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, nor is there evidence of compensable 
disability attributable to undiagnosed illness after service 
discharge.

12. There is no competent evidence of record to establish the 
presence of disability manifested by muscle aches and pains.


CONCLUSION OF LAW

1.  The claim for service connection for bronchitis is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for sinusitis is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has not presented a well-grounded claim for 
service connection for a skin disorder, including tinea 
pedis, tinea versicolor or tinea cruris, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim. 38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b) (1998).

4.  Disability alleged to be due to undiagnosed illness is 
not shown to have been incurred during the appellant's period 
of active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, nor shown to a compensable level 
after service discharge. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.317 (1998).

5.  The claim for service connection for disability 
manifested by muscle aches and pains on a direct incurrence 
basis is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from November 1990 to 
May 1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War from December 30, 1990 
to May 6, 1991.  A treatment report, dated July 1990, noted 
the veteran's complaints of headache, nasal congestion and 
nausea.  Physical examination revealed the veteran's lungs to 
be clear to auscultation.  The veteran's skin was reported to 
be warm and dry without rash.  An August 1990 treatment 
report noted the veteran's complaints of a rash on his neck 
for the past three days.  An assessment of heat rash was 
given.  The veteran's discharge examination, dated April 
1991, noted that his nose, sinuses, lungs and chest were 
normal.  It also indicated that his skin, feet and 
musculoskeletal system were normal.  The veteran was reported 
to be in "excellent health."  A demobilization 
questionnaire, dated April 1991, noted that the veteran 
denied incurring any diseases or injuries while serving in 
the Southwest Asia region.  Specifically, the report noted 
the veteran's denial of incurring any rash, skin infections 
or sores.  He also denied having experienced a cough, fever, 
fatigue or sinus infection during this period of service.  

Post service medical records, dated November 1991 through 
February 1997, were retrieved from the VA medical center in 
Little Rock, Arkansas.  In November 1991, the veteran sought 
treatment for a rash between his toes.  The veteran indicated 
that this condition started during his tour of duty in the 
Persian Gulf.  Physical examination revealed mild 
epidermophytosis between toes.  An April 1992 treatment 
report noted the veteran's complaints of a rash on his left 
index finger.  Physical examination revealed dry, cracked 
hands with some raised lesions.  An impression of dishydiotic 
excema was given.  A March 1993 treatment report noted the 
veteran's complaints of a rash on his chest, back and between 
his toes.  A treatment report, dated June 1993, noted the 
veteran's complaints of a rash across his back.  An 
impression of tinea versicolor of the upper back was given.  
A treatment report, dated March 1994, noted the veteran's 
complaints of a rash on his feet for the past two weeks.  The 
report concluded with impressions of mild tinea pedis and 
mild tinea versicolor.  

In April 1994, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of itching, blistering and painful areas 
between the toes and over the plantar surface medially of 
both feet.  The veteran indicated that this condition first 
began while he was serving in Saudi Arabia in 1991.  "No 
additional medical complaint or injury" was noted.  Physical 
examination revealed a well-developed male with a normal 
carriage, gait and movement.  The report noted residual scars 
from a motorcycle wreck in the veteran's remote past.  
Examination of the feet revealed macerated tissue with 
cracking between the toes on both feet.  The report noted 
that the veteran's nose, sinuses, mouth and throat were 
normal.  It also indicated that the veteran's cardiovascular 
and respiratory systems were normal.  An impression of 
bilateral tinea pedis was given.  

In April 1994, a VA psychiatric examination was conducted.  
The report of this examination noted, in pertinent part, that 
the veteran was employed at the United States Post Office and 
that he typically worked six days a week.  The report also 
noted that the veteran "likes to lift weights.  He does that 
both at home and in a small gym down the street from where he 
lives."

A Persian Gulf registry code sheet, dated September 1994, 
noted diagnoses of dysthymia, tinea pedis and tinea 
versicolor.  A Persian Gulf Health Registry questionnaire, 
dated October 1994, noted the veteran's history of sinus 
problems at the start of pollen season for the past six or 
seven years.  He also indicated that he had a "sinus problem 
on arrival which cleared."  A Persian Gulf Health Registry 
examination report, dated October 1994, noted the veteran's 
complaints, in part, of nasal stuffiness, dry throat, rapid 
weight changes, nights sweats, feeling bad, muscle aches and 
pains, swollen feet, itchy dry skin and recurrent rashes.  
The report noted that the veteran's sinuses, mouth, throat, 
lungs, chest and cardiovascular system were all normal.  
Diagnoses of dysthymia, tinea pedis, tinea versicolor, and 
tinea cruris were given.  A computed tomography examination 
of the veteran's head, performed in October 1994, was normal.  
X-ray examination of the chest, performed in October 1994, 
revealed an impression of no acute disease.  The report of a 
dermatological consultation, dated October 1994, noted the 
veteran's complaints of a skin disorder on his feet, back and 
shoulders.  The veteran also reported that this condition 
first began while he was stationed in the Persian Gulf.  A 
provisional diagnosis of tinea cruris, tinea pedis and tinea 
versicolor were given.  A July 1995 treatment report noted 
the veteran's complaints of a rash on his back, feet and 
hands.  He also complained of a throbbing headache and pain 
in the lower abdomen.  Physical examination revealed scaly 
skin between his feet, a small versicolor rash of the dorsum 
of the hands and a fine rash over the back.  The veteran's 
lungs were noted to be clear.  The report concluded with a 
diagnosis of dermatitis and headache.  A July 1995 treatment 
report indicated that the veteran had cut open his forehead 
on a shelf while at the grocery store three days earlier.  An 
impression of infected laceration of the forehead was given.  
In November 1995, the veteran received treatment for 
bilateral foot pain and headaches.  Physical examination 
revealed a fungal infection on both feet.  The report 
concluded with impressions of muscle contraction headache and 
fungal infection of the skin. 

In March 1996, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he first developed a skin 
rash on his back, feet and hands while stationed in Saudi 
Arabia.  He reported that he first sought treatment for this 
condition shortly after his discharge from the service.  He 
also indicated that this condition has continued, 
intermittently, ever since.

In February 1997, the veteran received treatment for a rash 
on his back and legs.  The treatment report also noted the 
veteran's complaints of headaches.  Physical examination 
revealed a mild rash on the veteran's back, legs and feet.   
A diagnosis of dermatitis was given.  A chest X-ray, 
performed in September 1997, revealed no acute 
cardiopulmonary abnormalities.  

In April 1997, a VA psychiatric examination was conducted.  
The report of this examination noted, in pertinent part, that 
the veteran was employed at the United States as a mail 
carrier at the Post Office for the past two years "and says 
he has had no problems at work."

In April 1997, a VA examination for skin was conducted.  The 
report of this examination noted the veteran's narrative 
history of developing dermatitis on his back, feet, hands and 
legs during his period of active duty service in the Persian 
Gulf.  Physical examination revealed "severe scale and 
hyperkeratosis of the plantar aspect of the feet."  The skin 
of the legs were dry and cracked and his trunk and upper 
chest were noted to have confluent hyperpigmented macules.  
The report concluded with an impression of chronic 
inflammatory tinea pedis and chronic tinea versicolor, 
primary.  

In September 1997, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of a loss in appetite and weight loss.  
The report stated that "[h]is present weight is 170 pounds.  
His heaviest weight ever has been 175 pounds."  The veteran 
also reported "an intermittent aching sensation in his 
entire musculature each morning which clears during the day.  
He takes no medication for the discomfort.  He has no 
activity restrictions."  The report noted the veteran's 
complaints of swollen feet and ankles and shortness of 
breath.  It also noted that "[h]e works at the Post Office 
where he has been employed for three years.  His only lost 
time has been for a hernia repair as well as some sort of eye 
problem."  A chest X-ray revealed no acute cardiopulmonary 
abnormalities.  A pulmonary function report was also noted to 
be normal. The report concluded with impressions of: (1) 
eating disorder/weight loss not documented on history and 
physical examination; (2) muscle aches and pain, with normal 
examination; (3) swollen feet and ankles not found; and (4) 
normal respiratory examination.

A VA examination for sinuses was conducted in September 1997.  
The report of this examination noted the veteran's narrative 
history of sinus trouble since 1991.  The veteran indicated 
that he currently has clear to white rhinorrhea, year round.  
The report also stated that "[h]e denies eating difficulty 
or breathing difficulty."  Physical examination revealed a 
clear oral cavity and oropharynx and normal mucosa and 
secretions for the salivary glands.  No evidence of fluid or 
fungal infection was indicated.  The report concluded with an 
impression of allergic rhinitis.  The VA examiner also stated 
that "I do not believe patient's problem of rhinitis is 
service connected."  

A VA neurological examination was conducted in September 
1997.  The report noted the veteran's complaints of headaches 
beginning in late 1991.  The report noted that he currently 
experienced two to three headaches per week, bi-occipital in 
location and lasting four or five hours.  No history of head 
trauma was indicated and no precipitating factors were 
identified.  Neurological examination revealed no sensory 
loss.  Motor examination showed the strength and muscle tone 
of all major muscle groups to be within normal limits.  No 
limb or gait ataxia was noted.  The examining physician 
concluded that the "[n]eurological examination is within 
normal limits at this time."

A VA examination for skin disorder was conducted in October 
1997.  The report of this examination noted the veteran's 
complaints of a skin rash on his back and feet since 1991.  
Physical examination revealed moccasin scaling on the 
veteran's feet, bilaterally, and hypopigmented patches 
without scaling and erythema on the veteran's back.  The 
report concluded with an impression of tinea pedis.  

In February 1998, a VA examination for sinuses was conducted.  
The report of this examination noted the veteran's narrative 
history of sinus problems for the past six years.  The report 
also indicated that he periodically gets a bout of bronchitis 
when he has bad sinus congestion.  Physical examination 
revealed clear nasal passages and no tenderness on percussion 
of the overlying sinus area.  X-ray examination revealed 
normal paranasal sinuses.  The report also noted that the 
thorax was normal, mobility was excellent and the lungs were 
clear to auscultation and percussion.  X-ray examination of 
the chest revealed no acute cardiopulmonary abnormalities.  
An impression of recurrent bronchitis and recurrent sinusitis 
were noted.  

III.  Analysis

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on material 
issues of fact and law.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The statement must be adequate to enable a claimant 
to understand the precise basis for the Board's decision, as 
well as to facilitate review by the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (the Court).  See Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  As the Court has pointed out, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A.  Entitlement to Service Connection for Bronchitis

The veteran is essentially alleging that he has developed 
bronchitis as a result of his active duty service.  The 
determinative issues presented by the claim are: (1) whether 
the veteran incurred bronchitis during service; (2) whether 
he currently has bronchitis; and, if so, (3) whether this 
current disability is etiologically related to his active 
duty service.  The Board concludes that medical evidence is 
needed to lend plausible support for all of the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution. Caluza v. Brown, 7 Vet. App. at 506; see 
also Layno v. Brown, 6 Vet. App. at 470; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of the veteran's service medical records does not 
reveal any treatment for or diagnoses of bronchitis.  The 
veteran's separation examination, dated April 1991, noted 
that his chest and lungs were normal.  The report of a post 
service VA general physical examination, dated April 1994, 
noted that the veteran's cardiovascular and respiratory 
systems were normal.  A treatment report, dated July 1995, 
noted that the veteran's lungs were clear.  An X-ray 
examination of the chest, performed in October 1994, revealed 
no evidence of active cardiopulmonary disease.  The report of 
the veteran's September 1997 VA examination for sinuses noted 
that he denied any "breathing difficulty."  The first 
competent evidence noting a diagnosis of bronchitis is dated 
in February 1998, over six years after the veteran's 
discharge from the service.  Accordingly, the Board concludes 
that the evidence does not show the presence of bronchitis 
during the veteran's active duty service.  

The Board also concludes that the veteran's current diagnosis 
of bronchitis is not shown by medical evidence to be causally 
linked to the veteran's active service.  The veteran's sworn 
testimony and other statements are not competent evidence to 
establish the etiology of his disorder.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that any current bronchitis is the 
result of his active service over six years ago.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 495. 

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied. See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

B.  Entitlement to Service Connection for Sinusitis

In this case, the veteran also contends that he currently has 
sinusitis as a result of his active duty service.  The 
determinative issues presented by the claim are: (1) whether 
the veteran incurred or aggravated sinusitis during service; 
(2) whether he has a current disability; and, if so, (3) 
whether the current disability is etiologically related to 
his active duty service.  The Board concludes that medical 
evidence is needed to lend plausible support for all of the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. at 506; see 
also Layno v. Brown, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494-95.  

After a thorough review of the evidence of record, the Board 
concludes the medical evidence of record does not show the 
veteran presence of sinusitis during active duty service.  A 
review of the veteran's service medical record revealed no 
treatment for or diagnosis of sinusitis during the veteran's 
active duty service.  The report of the veteran's discharge 
examination, dated April 1991, noted that the veteran's nose 
and sinuses were normal.  On his demobilization 
questionnaire, dated April 1991, the veteran reported that he 
did not have a cough or sinus infection.  The report of a 
post service VA physical examination, dated April 1994, noted 
that the veteran's nose, sinuses, mouth and throat were all 
normal.  Accordingly, the veteran has failed to provide 
evidence of sinusitis in service.  

The Board also concludes that the evidence of record fails to 
demonstrate a nexus, or link, between the veteran's active 
duty service and his currently diagnosed recurrent sinusitis  
Thus, the claim for service connection fails to meet the 
third requirement of a well-grounded claim.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current sinusitis is the 
result of injuries or disease incurred during his six month 
period of active duty over six years.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 495.  There is no 
indication in the medical evidence of record that the 
veteran's current sinusitis is related to his active duty 
service.  A Persian Gulf Registry questionnaire, dated 
October 1994, noted the veteran's history of sinus problems 
at the start of pollen season for the past six or seven 
years.  He also indicated that he had a "sinus problem on 
arrival which cleared."  The report of his Persian Gulf 
Registry examination, dated October 1994, concluded, however, 
that the veteran's nose and sinuses were normal.  A VA 
examination for sinuses, dated August 1997, noted that the 
veteran had normal mucosa with normal secretions from the 
salivary glands.  The VA examination report concluded with a 
diagnosis of allergic rhinitis.  It also noted the VA 
examiner's opinion that he "do[es] not believe patient's 
problem of rhinitis is service connected."  The report from 
his most recent VA examination for sinuses, dated February 
1998, noted that the veteran's nasal passages are clear, that 
there is no tenderness on percussion of the overlying sinus 
areas and that X-ray examination of the sinuses was normal.  
Although this report noted a diagnosis of recurrent 
sinusitis, there was no nexus opinion relating this condition 
to the veteran's active duty service.

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied. See Boeck v. 
Brown, 6 Vet. App. at 17 (if a claim is not well grounded, 
the Board does not have jurisdiction to adjudicate it).

C.  Entitlement to Service Connection for Skin Disorder, 
Including 
Tinea Pedis, Tinea Versicolor and Tinea Cruris

The veteran contends that he currently has a skin disorder, 
including tinea pedis, tinea versicolor and tinea cruris, as 
a result of his active duty service.  The determinative 
issues presented by this claim are:(1) whether the veteran 
had a chronic skin disorder during service; (2) whether he 
has a current disability; and, if so, (3) whether the current 
disability is etiologically related to the veteran's active 
during service.  The Board concludes that medical evidence is 
needed to lend plausible support for all of the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. at 506; see 
also Layno v. Brown, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494-95.  

A review of the veteran's service medical records revealed no 
treatment for or diagnoses of tinea pedis, tinea versicolor 
or tinea cruris during service.  Although the veteran 
testified that he first incurred a skin disorder during his 
period of active duty service, there is no objective medical 
evidence of a chronic skin disorder having been present 
during service.  The veteran's discharge examination, dated 
April 1991, noted that the veteran's skin, feet and gentio-
urinary system were all normal.  A demobilization 
questionnaire, dated April 1991, noted that the veteran had 
not experienced a rash, skin infection or sores during his 
active duty service.  The first post service medical evidence 
referring to either tinea pedis, tinea versicolor or tinea 
cruris is dated November 1991, six months after the veteran's 
discharge from active duty service.  Accordingly, the Board 
concludes that the evidence of record does not show a chronic 
skin disorder during the veteran's active duty service.

A review of the record also fails to show any nexus between 
the veteran's current skin disorders and his active duty 
service.  The first post service medical evidence for a skin 
disorder is dated November 1991, six months after the 
veteran's discharge from the service.  At the hearing before 
the RO, the veteran indicated that he first sought treatment 
for his skin disorder after his discharge from the service.  
Although the veteran attributes this condition to his active 
duty service, there is no objective indication in the medical 
evidence of record that this condition actually developed 
during the veteran's active duty service. 

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied. See Boeck v. 
Brown, 6 Vet. App. at 17 (if a claim is not well grounded, 
the Board does not have jurisdiction to adjudicate it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination). However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claim well grounded. See also Epps v. Brown, 9 Vet. App. 341 
(1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("[T]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

D.  Entitlement to Service Connection for Muscle Aches and 
Pains Due to Undiagnosed Illness

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:  

		(i)	became manifest either 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War, 
or to a degree of 10 percent or more not 
(FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical 
examination, and laboratory tests cannot 
be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  

	(4)	A chronic disability resulting 
from an undiagnosed illness referred to 
in this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  

	(5)	A disability referred to in 
this section shall be considered service 
connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:  
(1) fatigue  (2) signs or symptoms 
involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic 
signs or symptoms  (7) neuropsychological 
signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper 
or lower)  (9) sleep disturbances  (10) 
gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) 
abnormal weight loss  (13) menstrual 
disorders.  

(c)	Compensation shall not be paid under 
this section:  

	(1)	if there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or  
	(2)	if there is affirmative 
evidence that an undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
most recent departure from active duty in 
the Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or  
	(3)	if there is affirmative 
evidence that the illness is the result 
of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf 
veteran" means a veteran who served on 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War.  
	(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

Initially, the Board notes that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim for muscle 
aches and pains which is plausible. See VAOPGCPREC 4-99.  All 
relevant facts have been properly developed to the extent 
possible and no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Undiagnosed illness is a prerequisite to consideration under 
the provisions of 38 C.F.R. § 3.317.  See VAOGCPREC 8-98 in 
which VA's Office of General Counsel noted that from the 
legislative history behind 38 C.F.R. § 3.317, the intent of 
this regulation was to remedy the situation in which the 
absence of a diagnosis precluded an award of compensation 
under existing department regulations; therefore 38 C.F.R. 
§ 3.317 authorizes compensation only for "undiagnosed 
illness."  

The veteran contends that he has developed muscle aches and 
pain as the result of an undiagnosed illness attributable to 
his service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Initially, in reviewing the 
appellant's claims folder, the Board looks to the evidence to 
determine if any of his complaints were first manifest prior 
to active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or whether the complaints can be 
attributed to any known clinical diagnosis.  Furthermore, if 
a disability is not manifest during service in the Persian 
Gulf, but is shown within the presumptive period, the Board 
determines whether or not the disability is shown to a degree 
of 10 percent or more not later than December 31, 2001.

In this case, the evidence of record does not reflect any 
documented evidence of pertinent symptomatology prior to the 
appellant's period of service in the Persian Gulf.  
Furthermore, there is no objective evidence of the alleged 
disability during the veteran's tenure in the Persian Gulf 
from December 30, 1990 to May 6, 1991 or during the remainder 
of his period of active duty.  On his service separation 
examination, performed in April 1991, there were no pertinent 
complaints reported and no abnormalities were found on 
physical examination.  Specifically, the examination report 
noted that the veteran's spine, upper and lower extremities 
were all normal.  

A review of the veteran's post service medical records also 
failed to reveal any "objective indications of chronic 
disability" or "signs," in the medical sense of objective 
evidence perceptible to an examining physician, or other, 
non-medical indicators capable of independent verification to 
support the presence of undiagnosed illness manifested by 
muscle aches and pains.  A VA general physical examination, 
performed in April 1994, was silent as to complaints 
regarding muscle aches and pains.  The report of VA 
psychiatric examination, dated April 1994, noted that the 
veteran was employed at the United States Post Office and 
that he typically works six days a week.  The report also 
noted that the veteran "likes to lift weights.  He does that 
both at home and in a small gym down the street from where he 
lives."

The first medical evidence of record noting the veteran's 
complaints of muscle aches and pains was the veteran's 
Persian Gulf Registry examination, performed in October 1994.  
The report of that examination, however, noted normal 
neurological and musculoskeletal findings.  A VA psychiatric 
examination, dated April 1997, noted that the veteran 
remained employed at the Post Office and that "he has no 
problems at work."  The report of the veteran's April 1997 
VA neurological examination noted that the veteran's 
neurological system was within normal limits.  
The examination report also noted that "[m]otor examination 
shows strength and muscle tone of all major muscle groups to 
be within normal limits."  The veteran's most recent VA 
general physical examination, performed in May 1997, noted 
the veteran's complaints of an intermittent aching sensation 
in his entire musculature each morning "which clears during 
the day."  The report also noted that he takes no medication 
for discomfort and has no activity restrictions.  Physical 
examination revealed a normal musculoskeletal examination.  
The report also noted that the veteran remained employed at 
the Post Office.  Thus, the subjective and objective evidence 
of record fails to show chronic symptoms of muscle aches and 
pain either during service in the Persian Gulf or manifested 
to a degree of 10 percent within the presumptive period set 
by 38 C.F.R. § 3.317 (1998).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for muscle aches and pains.  With no objective 
evidence of a chronic undiagnosed illness involving muscle 
aches and pains during service or thereafter, the 
preponderance of the evidence is against the claim for 
service connection for muscle aches and pains due to an 
undiagnosed illness. 

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  He argues that the Board should determine 
whether the RO has followed the guidelines set forth in M21-1 
and, if not, remand the appeal for further development.  The 
Board is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
the General counsel of VA and is not bound by VA manuals, 
circulars or other administrative issues.  38 CFR 19.5 
(1998).  Moreover, the cited provisions have not been 
promulgated as regulations, nor have they been found to be 
substantive rules by the United States Court of Appeals for 
Veterans Claims.  Thus, the Board finds no basis upon which 
to comply with the representative's request in this regard.








	(CONTINUED ON NEXT PAGE)




ORDER

Because it is not well grounded, the veteran's claim for 
service connection for bronchitis is denied.

Because it is not well grounded, the veteran's claim for 
service connection for sinusitis is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a skin disorder, including tinea 
pedis, tinea versicolor and tinea cruris, is denied.

Service connection for muscle aches and pains due to 
undiagnosed illness is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

